 HOUSTON MARITIME ASSN., INC.615Houston Maritime Association,Inc. and Its MemberCompaniesandLeon H. Phelps,Harry C. Torry,Harold Mullins,Willie Earl Williams, and RobertHensleyLocal 1351,Steamship Clerks and Checkers,Interna-tionalLongshoremen'sAssociation,AFL-CIO,andLeon H. Phelps,Harry C.Torry,Harold Mul-lins,Willie EarlWilliams, and Robert Hensley.Cases 23-CA-1996, 1996-2, 1996-3, 1996-4,and 1996-5 and 23-CB-598, 598-2, 598-3,598-4, and 598-5November 30, 1967DECISION AND ORDERBy MEMBERS BROWN, JENKINS, AND ZAGORIAOn November 17, 1966, Trial Examiner MiltonJanus issued his Decision in the above-entitledproceeding, finding that the Respondents had notengaged in unfair labor practices as alleged in thecomplaint and recommending that the complaint bedismissed in its entirety, as set forth in the attachedTrial Examiner's Decision. Thereafter, the GeneralCounsel and the Respondent Association filed ex-ceptions to the Trial Examiner's Decision and sup-porting briefs. IPursuant to the provisions of Section 3(b) of theNational Labor Relations Act, as amended, the Na-tionalLabor Relations Board has delegated itspowers in connection with this case to a three-member panel.The Board has reviewed the rulings of the TrialExaminer made at the hearing and finds that noprejudicial error was committed. The rulings arehereby affirmed. The Board has considered theTrialExaminer'sDecision, the exceptions andbriefs, and the entire record in the cases, and herebyadopts the findings, conclusions, and recommenda-tionsof the Trial Examiner only to the extent con-sistent herewith.The Trial Examiner found that the charges hereinwere untimely filed and thus the finding of anyviolation was barred by the time limitation of Sec-tion 10(b). The General Counsel excepts to thisfinding.We find merit in these exceptions.As set forth in the Trial Examiner's Decision andreflected in the record, the Respondents, HoustonMaritime Association and its Member Companies,2and Local 1351, Steamship Clerks and Checkers,InternationalLongshoremen'sAssociation,AFL-CIO,3 have been parties to a collective-bar-gainingagreement at all times material herein.Although the contract between the Association andthe Union makes no reference to the fact that theUnion through its hiring hall is to be the exclusivesource of referrals in employment, the practice hasbeen in effect for many years and is understood bythe parties to be controlling. The latter is likewisetrue with respect to other employers in the industryin the area not members of the Association. Local1351, during all times relevant herein, was a"white" local and the sole source for referral of em-ployees who wished to work as clerks, checkers, ortimekeepers in the Port of Houston, Texas.This case involves the efforts over a number ofyears by a group of Negro longshoremen to obtainwork as clerks and checkers through the exclusivehiring hall of the Respondent Union.In the summer of 1963, as more fully set forth inthe Trial Examiner's Decision, a group of Negroes,including the Charging Parties herein, visited Local1351's hiring hall for the purpose of obtaining workthrough the Local, or, as an alternative, requestingthe setting up of a separate Negro local of clerksand checkers. The then president, Vestal, of Local1351, in substance, rejected both of the requests ofthe Negroes on the basis that the Local was not ac-cepting applications from Negroes. At the sametime Vestal acknowledged that the problem of plac-ingNegroes as clerks and checkers was due tocome up. Vestal stated he would like to take up thematter with Local 1351's executive board and,further, he informed the Charging Parties that theLocal at its next membership meeting would voteon the question of accepting Negroes' applications.4Subsequently, the executive board and the Local'smembership voted to continue to bar Negroes frommembership and from obtaining work through theLocal's hiring hall. Shortly thereafter, in the latterpart of September 1963, the Local, through its ex-ecutive board, adopted a policy of closing its re-gister of applicants to those then registered andrefusing to accept any further applications.5It is primarily the institution and enforcement ofthis freeze policy of Local 1351 with which we areconcerned here, and whether such policy did in factconstitute an unlawful continuation and main-tenance by Local 1351 of its pre-September 1963practice of barring Negro applicants from job op-portunities.The Trial Examiner found the existence of aunion policy of rejecting Negro applicants at theUnion's hiring hall prior to September 1963. Healso found, and we agree, that the adoption by theUnion in September 1963 of a freeze policy,whereby all applicants, white or Negro, were to bedenied registration, was motivated by the Union's1The Respondent Association's and its member companies' exceptions3Hereinafter referred to as Local or Union.are limited to the Trial Examiner's alternative conclusions as to Respond-4Vestal did not testify at the hearing.entAssociation's and its member companies' violations of Section'We shall hereinafter refer to such policy as "freeze" or "freeze pol-8(q)(1) and (3).icy."SHereinafter referred to as Association.168 NLRB No. 83 616DECISIONS OF NATIONAL LABOR RELATIONS BOARDwish to continue rejecting Negroes' applicants.Nevertheless, the Trial Examiner concluded thatsince under the Union's freeze policy, the practiceof refusing registrations was not directedagainstsomeapplicants because of their race but wasdirected againstallapplicants, because of an excessof registrants entitled to referral through the hiringhall, the practice of rejecting all applicants not beingillegal on itsface could only be converted into an il-legal action by relying solely on a time-barredevent, i.e., the pre-September 1963 rejection ofNegroes' registration for job referrals.6It is true that a mere surface statement of theUnion's freeze policy, i.e., that no further appli-cants will be registered regardless of race, wouldnot itself indicate whether a racially discriminatoryfactor is intrinisically built into itsimplementation,except to the white members and nonmembers whomade use of the hiring hall and also to Negro appli-cants who had knowledge of the Union's raciallydiscriminatory practices.? But the racial impact ofthe freeze policy does become plainly revealedupon consideration of the background of elucidatingunion conduct preceding the adoption of such pol-icy.Consideration of such relevant background isclearly proper in ascertaining the ingredients of thefreeze policy andin determiningwhat is really in-volved in the presentmaintenanceof such practice.In thus appraising the policy, needless to say, weare not passing upon the validity of the Union'sconduct during the pre-10(b) period before thefreeze;" rather we decide only whether the main-tenance and continuation of the practice presentlyentails a preference in employment referrals on thebasis of race alone, that would be violative of Sec-tion 8(b)(1)(A) and (2) of the Act.The Union, a white local, by its act of "freezing"its registrations effectively created a pool of whiteemployees which constituted a preferred class inemployment with the attendant benefits of seniorityand possibleattainmentof union membership. 9 Asa consequence, up until the summer of 1965, whenLocal 1351 adopted for the first time an allegednonracial policy,10 a preferential hiring arrangementcontinued in effect which barred Negroes. In ouropinion, the fact that this freeze policy was adoptedby the Union more than 6 months prior to the filingof the charges herein does not detract from thefurther fact that the Union's racially discriminatorypolicy was, as a result of such "freeze," continued0The uncontradicted testimony of the Charging Parties is that at notime when they made application to the Union were they told that thereason for refusal was because of the "freeze policy." To the contrary,they were informed, in substance, that the Local was not accepting appli-cations from Negroes7 Local Union No.269,International Brotherhood of Electrical Work-ers, AFL-CIO (Mercer CountyDivision,etc ),149 NLRB 768, enfd357 F.2d 51 (C.A. 3).8We make reference here to these events as evidence to be consideredonly for background.Local Lodge No. 1424, InternationalAssociation ofMachinists,AFL-CIO v. N.L R.B.,362 U S 411, 424.and maintained from the time of its inception,through the time the charges were filed and sub-sequent thereto. We find, contrary to the Trial Ex-aminer, that by adopting a practice which in opera-tive effect created a preferred class in employment,the result was that the Union's previous policy ofdiscrimination against Negroes as to job opportuni-ties solely on the basis of race was continued andmaintained.Accordingly, the Union, by rejectingthe Charging Parties' applications for registrationfor referral, breached its duty of fair representationand as a result engaged in unfair labor practices inviolation of Section 8(b)(1)(A) and (2) of the Act. ItThe Trial Examiner in his Decision citedBryanManufacturing Co.12as controlling with respect tothe 10(b) issues in this case. Here, we are not deal-ing with a situation where a violation of the Act de-pended wholly on proof of a prior state of eventsoutside the 10(b) period as inBryan.To the contra-ry, here the maintenance of an illegally preferredgroup and the consequent unlawful rejection of theCharging Parties because of their race continuedthrough the 10(b) period. Thus, the record showsthat Leon A. Phelps, a Negro and one of the Charg-ing Parties herein, a number of times during 1964,including a visit a few days prior to Thanksgiving1964, inquired at the hiring hall if there had beenany change in the Local's policy with regard to thehiring of Negroes. At all times Phelps was deniedthe right to register and was informed in substanceby the Local's agents that the matter of registering"colored" was being worked on but no final deci-sion had been made. Phelps again, on March 11,1965, visited the hiring hall and asked Casey, whohad become president of the Local in January 1965,if there had been any change in the Local's positionabout putting "colored" people to work. Casey in-formed Phelps the Local was working on it, pa-tiencewas needed, and that eventually some"colored" people would get work. Nothing morespecific was offered by Casey. As a result of thisconversation, Phelps on the same day filed hischarge herein. On the morning of March 12, 1965,Phelps and the other Charging Parties again calledat the hiring hall and again inquired of Casey if therewasn't a chance of getting some work through thehiring hall. Casey replied, "Yes, I think you aregoing to work here." However, when Phelpsinquired if the Charging Parties would register thenand there, Casey gave the Charging Parties for the9This pool,in fact, continued as a source of the Umon's job referrals upto the summer of 1965 at which latter time the Union adopted anallegednondiscriminatory policy and opened its registrations. It is to be notedthat the Union's new policy followed the filing of the charges herein andthe enactment of the Civil R.ghts Act of 1964 which became effective July2,196510This, as fully described by the Trial Examiner in his Decision, is notan issue here, and we make no findings with respect to such new policy11SeeVaca v. Sipes,386U.S. 171.12Local LodgeNo 1424,International Association of Machinists,AFL-CIO v. N.L.R.B. (Bryan ManufacturingCo.),362 U.S. 411. HOUSTON MARITIME ASSN., INC.617first time a new reasonwhy the ChargingPartiescould not register.This was-to the effect that theUnion had a lot ofmisfitson its rolls that had to begotten rid of, that the Local was not accepting appli-cations even from whites,and that the Local had abacklog of applications.The ChargingParties werenot informed when,if ever,theycould register, orwhether the Local was contemplating the adoptionof a new, nondiscriminatory procedure.The resultwas that that afternoon the rest of the ChargingParties filed their individual charges herein. Sincethe preferred group continued to exist beyond thetime of the filing of the charges herein,the refusalsof employment to the Charging Parties solely on thebasis of race,as evidenced in the record,within the10(b) period,establish the violations independentlyof the timeof theinitial establishment of the freezepolicy.Accordingly,we find contraryto the TrialExaminer that the Union by such conduct engagedin unfair labor practices which were not barred bySection 10(b) of the Act.13The TrialExaminer,although recommendingdismissalof the complaintin its entirety on the basisof his conclusions as to the applicability of the 10(b)statutorylimitation,nevertheless set forth alternateconclusions and recommendations in the event theBoard determined that the charges in the complaintwere not barred bySection 10(b).We hereby adoptsuch alternate conclusions and recommendations.14Accordingly, we hold that Local 1351violated Sec-tion8(b)(1)(A)and (2) of theAct bythe operationand continuation of a referral and hiring systemwith the Houston Maritime Association and itsmember employers, whereby a preferred class ofwhite registrants and white union members weregiven discriminatory preference over Negroes injob opportunities and union membership because oftheir race.Further,we find that RespondentHouston Maritime Association and its MemberCompanies, having participated in the pattern of un-lawful conduct found above, to be in violation ofSection 8(a)(1) and (3) of the Act. 15THE REMEDYHaving found that the Respondents have engagedin certain unfair labor practices, we shall directthem to cease and desist therefrom and take certainaffirmative action designed to effectuate the poli-cies of the Act. Accordingly, in view of the fact thatthe violations found herein were based upon the il-legal practice of discrimination against Negroessolely because of their race, and further, it is clearfrom the record herein, that such invidious prac-tices of Respondents were illegally continued, asfound herein, up to and beyond the time of filing ofthe charges herein, we shall order the Respondentsto accept the Charging Parties' applications underthe same terms and conditions as applied in the caseof white registrants who were admitted before Sep-tember 11, 1964,16 and we shall order the Respon-dents to make the Charging Parties whole for lossof earnings and any loss of seniority they may havesuffered by reason of the discrimination practicedagainst them, which seniority and earnings shall bedetermined and computed as of the aforementioned11Local Union No. 269, IBEW, AFL-CIO (Mercer County Division,NECA, ETC.),149 NLRB 768, enfd. 357 F.2d 51 (C.A. 3).14We do not, however, adopt the Trial Examiner's alternative conclu-sion as to the possible finding herein of an 8(b)(3) violation by the Re-spondent Union since we deem it unnecessary to consider and decidesuch question for the purpose of arriving at a decision herein.We are not in accord with the Trial Examiner's interpretation of ourdecision inCargo Handlers, Inc.,159 NLRB 321. The discriminatees inCargowere not union members but were, as in the instant case, applicantsfor referral through the union hiring hallHowever, with respect to the obligation of fair representation in thereferral of applicants for employment, seeBrotherhood of LocomotiveFiremen and Enginemen (Phelps-Dodge Corp.) v. N.L R.B ,313 U.S.177, cfBrotherhood of Railroad Trainmen et al., v. Howard et al.,343U S. 768;Local Union No. 12, United Rubber Workers (The BusinessLeague of Gadsden),150 NLRB 312, enfd 368 F.2d 12 (C.A. 5), cert.denied 389 U.S. 837.Cargo Handlers, Inc.,159 NLRB 321;HoustonChapterAGC,143 NLRB 409;Miranda Fuel Co.,140 NLRB 181, 185,enforcement denied on other grounds 326 F.2d 172 (C.A. 2)Member Zagora agrees with his colleagues that the Respondent Union,as the bargaining representative for all employees and no less for appli-cants for referral through the union hiring hall, cannot discriminate in itsrepresentation. Itmay not treat Negroes differently from whites,Catholics differently from Protestants, or Democrats differently fromRepublicans In seeking the status as bargaining representative, the Unionaccepted the obligation to represent all fairly. Clearly, here it did not.Although joining in the finding of violations herein, Member Zagoria con-cludes only that Respondent Union violated Section 8(b)(1)(A) andRespondent Company Section 8(a)(1), deeming it unnecessary to consideror decide whether the Union also violated Section 8(b)(2) or the CompanySection 8(a)(3). Local 12, United Rubber Workers, supraisMorrison-Knudsen Company, Inc. v. N.L.R.B.,275 F.2d 914, (C.A.2);N L.R.B v. Houston Maritime Association,337 F.2d 333 (C.A. 5);N.L.R B.v. Southern Stevedoring & ContractingCo.,332 F 2d 1017,1019 (C.A. 5);Galveston Maritime Association,Inc., Local 1351, etc.,139 NLRB 352, enfd.in partsub nom.329 F.2d 269 (C A D.C.).See alsoLocal 12, UnitedRubber Workers,supra.16 The record herein clearly establishes that the Charging Parties weredenied the use of the Union's hiring hall for racial reasons at least as earlyas August1963,and that all of the Charging Parties herein would havebeen rejected from the hiring hall at any time within the 6-month period oflimitations,prescribed by Section 10(b), because of the Respondent's un-lawful practicesas set forthabove.We deem this remedial action neces-sary in the public's interest and to recreate the conditions and relation-ships that would have been had there been no unfair labor practices of thenature of those found herein.(ConsolidatedEdison Co. v. N.L.R.B.,305U S 197, 236;N L.R.B. v. Seven-UpBottling Co.of Miami, Inc.,344U.S. 344,348-349.)Member Jenkins would, on the basis of the invidious nature of the viola-tions found herein and under the authority vested in the Board by Section10(c), order that the seniority of the Charging Parties be computed as ofAugust 1963, at which time the record establishes that such illegal racialdiscrimination was practiced against the Charging Parties by Respondentsand continued by subterfuge up to and beyond the time of filing of thecharges herein.He considers that the Board's remedy,leaving uncor-rected the seniority discrimination between August 1963, the date it wasfirst established to have occurred,and September 11, 1964, the com-mencement of the 10(b) period, permits the Union to continue torepresent the discnminatees on a basis which includes this prior dis-crimination,and that this breaches the Union's duty offairrepresentation,which if theAct is to beapplied constitutionally cannot be subjected to the10(b) cutoff date.Steele v. L & N Firemen,323 U.S 210;Wallace Corpv.N.L.R B.,323 U S. 248, affg. 141 F.2d87, enfg. 50NLRB138; seeVaca v. Sipes,386 U S. 171,supra;Ford Motor Co. v Huffman,345U.S. 330;Phelps Dodge v. N.L.R.B.,313 U.S.177, Local 12,UnitedRubber Workers, supra 618DECISIONSOF NATIONALLABOR RELATIONS BOARDdate.Such earnings shall be computed in ac-cordance with the method prescribed in F. W.WoolworthCo.,90 NLRB289, and such earningsshall include interest at 6 percent per annum, com-puted in the manner prescribed inIsisPlumbing &Heating Co.,138 NLRB716, 717-721.CONCLUSIONS OF LAWHaving found, contrary to the Trial Examiner,that Respondents engaged in unfair labor practicesin violation of the Act, we hereby delete the TrialExaminer's conclusion of law number 3 and add thefollowing:AMENDED CONCLUSIONS OF LAW3.Local 1351 has restrained and coerced em-ployees in the exercise of rights guaranteed by Sec-tion 7 of the Act and in violation of Section8(b)(1)(A) of the Act.4.Local 1351 has caused, or attempted to cause,HoustonMaritimeAssociation, Inc., and itsMember Companies, and other employers, to dis-criminate against employees in violation of Section8(a)(3) of the Act, and by this action has violatedSection 8(b)(2) of the Act.5.By acquiescing in, and maintaining, an illegalhiring arrangement, Houston Maritime Associa-tion, Inc., and its Member Companies have engagedin unfair labor practices within the meaning of Sec-tion 8(a)(1) and (3) of the Act.6.The aforesaid unfair labor practices are unfairlabor practices affecting commerce within themeaning of Section 2(6) and (7) of the Act.ORDERPursuant to Section 10(c) of the National LaborRelationsAct, as amended, the National LaborRelations Board hereby orders that:A.Respondent Houston Maritime Association,and its Member Companies, their officers, agents,successors, and assigns, shall:1.Cease and desist from:(a)Maintaining,performing,or enforcing any ar-rangement with Local 1351, Steamship Clerks andCheckers,International Longshoremen'sAssocia-tion,AFL-CIO,in any mannerwherebyjob refer-rals or hiring are conditioned on the unlawful basisof race of union membership;or maintaining, per-forming, or enforcing,by contract or otherwise, anylike or related arrangement in any mannerwherebyreferrals to available jobs or hiringare based or al-located on the unlawful basis of race or union mem-bership." In the event that this Order is enforced by a decree of a United StatesCourt of Appeals, in each Notice marked "Appendix A or B," there shall(b)DiscriminatingagainstLeonH. Phelps,Harry C. Torry, Harold Mullins, Willie Earl Wil-liams, and Robert Hensley, because of race or lackof union membership.(c)In any like or related manner restraining orcoercing employees in the exercise of their rightsguaranteed by the National Labor Relations Act, asamended.2.Takethe following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a)Post at their offices in Houston,Texas, co-pies of the attached notice marked "AppendixA."17 Copiesof said notice,to be furnished by theRegional Director for Region 23, after being dulysigned by respective Respondent's representative,shall be posted by them immediately upon receiptthereof,and be maintained by them for 60 consecu-tive days thereafter,in conspicuous places, includ-ing all places where notices to employees arecustomarily posted.Reasonable steps shall be takenby theRespondents to insure that said notices arenot altered,defaced,or coveredby any othermaterial.(b)Post at the same places and under the sameconditions as set forth in (a) above,as they are for-warded bythe Regional Director,copies of theRespondentLocal'snotice marked"Appendix B."(c)Mail signed copies of the attached noticemarked"AppendixA" to said RegionalDirectorfor posting at the hiring hall operated by Respond-entUnion,in places where notices to membersand employees and prospective employees arecustomarily posted.Copies of the notice, to befurnished by said Regional Director,shallbereturnedforthwithto the Regional Director aftertheyhave been signed by an official representativeof the Respondent Association for such posting.(d)Notify theRegional Director for Region 23,inwriting,within 10 days from the date of thisOrder,whatstepsRespondent Association hastaken to comply herewith.B.Respondent Union,Local 1351,SteamshipClerksandCheckers,InternationalLongshoremen'sAssociation,AFL-CIO,itsof-ficers, agents,and representatives,shall:1.Cease and desist from:(a)Causing or attempting to cause HoustonMaritime Association, Inc., and its Member Com-panies, or any other employer, in the Port ofHouston, Texas, to discriminate against employeesor prospective employees by refusing to hire themon the unlawful basis of or union membership; ormaintaining, performing, or enforcing, by agree-ment or otherwise, any like or related arrangementbe substituted for the words "a Decision and Order" the words "a Decreeof the United States Court of Appeals, Enforcing an Order." HOUSTON MARITIME ASSN., INC.619in a manner whereby referrals to available jobs arebased on the unlawful basis of race or union mem-bership.(b)Discriminating againstLeon H. Phelps,Harry C. Tony, Harold Mullins, Willie Earl Wil-liams, and Robert Hensley because of their race ornonmembership in said Local.(c)In any like or related manner restraining orcoercing employees in the exercise of their rightsguaranteed by the National Labor Relations Act, asamended.2.Take the following affirmative action, whichthe Board finds will effectuate the policies of theAct:(a)Notify, in writing, Leon H. Phelps, Harry C.Torry, Harold Mullins, Willie Earl Williams, andRobert Hensley that Local 1351 will accept theirapplications for registration, without discriminationagainst them, when tendered by them, under thesame terms and conditions as applied in the case ofwhite registrants who were admitted before Sep-tember It, 1964, and they will be employed in ac-cordance with seniority as of September 11, 1964.(b)Post at its office, hiring hall, and meeting hall,copies of the attached notice marked "AppendixB."1S Copies of said notice, to be furnished by theRegional Director for Region 23, after being dulysignedbyRespondentUnion'sauthorizedrepresentative, shall be posted by it immediatelyupon receipt thereof, and be maintained by it for 60consecutive days thereafter, in conspicuous places,including all places where notices to members andother persons using Respondent Local 1351's hir-ing hall are customarily posted. Reasonable stepsshall be taken by Respondent to insure that saidnotices are not altered, defaced, or covered by anyother material.(c)Post at the same places and under the sameconditions as set forth in (b) above, as soon as theyare forwarded by the Regional Director, copies ofthe Respondent Association and its Member Com-panies' notice marked "Appendix A."(d)Mail to the Regional Director for Region 23,signed copies of the attached notice marked "Ap-pendix B" for posting by Respondent HoustonMaritime Association, Inc., and its Member Com-panies thereof, at their places of business in the Portof Houston, Texas, and vicinity, in places wherenotices to employees are customarily posted. Co-pies of said notice on forms provided by the Re-gional Director, shall, after being duly signed by arepresentative of Respondent Union, be forthwithreturned to the Regional Director for such posting.(e)Notify the Regional Director for Region 23,inwriting,within 10 days from the date of thisOrder, what steps Respondent Union has taken tocomply herewith.C.The Respondents, Houston Maritime As-sociation, Inc., and its Member Companies, theirofficers,agents, successors,and assigns,and Local1351,Steamships Clerks and Checkers,Interna-tionalLongshoremen'sAssociation,itsofficers,agents, and representatives,shall take the followingaction:1.NotifyLeon H.Phelps,HarryC.Tony,Harold Mullins,Willie Earl Williams,and RobertHensley, in writing,that the Respondent Em-ployers and the Respondent Union have no objec-'.ion to their employment or any other employees orapplicants for employment,because of their race ormembership or nonmembership in the RespondentUnion.If they are presently serving in the ArmedForces of the United States, notify them of theirrightto full registration and employment upon ap-plication in accordance with the Selective ServiceAct and the Universal Military Training and Ser-viceAct,as amended,after discharge from theArmed Forces.2. Jointly and severally make whole Leon H.Phelps,HarryC. Tony,Harold Mullins,WillieEarlWilliams,and Robert Hensley for any loss ofpay they may have suffered because of the disccrimination against them, in the manner and to theextent set forth in the section of the Board'sDeci-sion and Order herein entitled "The Remedy."3.Respondent,Houston Maritime Associationand itsMember Companies shall preserve and,upon request, make available to the Board or itsagents, for examination and copying,allpayrollrecords,socialsecuritypaymentrecords,timecards, personnel records, and all other recordsnecessary to analyze the amount of backpay dueand the rights of employment under the terms ofthis Order.4.RespondentUnion,Local1351,shallpreserve and, upon request, make available to theBoard or its agents, for examination and copying,registration for job referral records and any otherdocuments or records or data showing job referrals,hiring, and work assignments of employees, mem-bers, and registrants made to the Association Em-ployers,which are necessary to compute andanalyze the amount of backpay due and the rightsof employment under the terms of this Order.is See fn.17,supra.APPENDIX ANOTICE TO ALL STEAMSHIP CLERKS, CHECKERSAND TIMEKEEPERSPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT maintain, perform, or enforceany arrangement with Local 1351, Steamship 620DECISIONS OF NATIONAL LABOR RELATIONS BOARDClerksandCheckers,InternationalLongshoremen'sAssociation,AFL-CIO, inany manner whereby job referrals or hiring areconditioned on the unlawful basis of race orunion membership;or maintain,perform, orenforce,by contractor otherwise,any like orrelated arrangement in any mannerwherebyreferrals to available jobs are based or al-located on the unlawful basis of race or unionmembership.WE WILL NOTdiscriminate against Leon H.Phelps,Harry C. Torry,Harold Mullins,WillieEarlWilliams,and Robert Hensley, and weshall make them whole for any lossof pay theymay have suffered since September11, 1964,because of the discrimination against them.All of our employees are free to become orremain,or refrain from becomingor remaining,membersof anylabor organization.We will not dis-criminate in regard to hire and tenure of employ-ment, or any term or condition of employment,against any employee because of race or member-ship in or activities on behalf of any such labor or-ganization.HOUSTON MARITIME AS-SOCIATION, INC. ANDITS MEMBER COMPANIES(Employer)DatedBy(Representative)(Title)Note:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full registrationand employment upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 6617 Federal Office Building, 515 RuskAvenue,Houston,Texas 77002, Telephone228-0611.APPENDIX BNOTICE TO ALL STEAMSHIP CLERKS, CHECKERSAND TIMEKEEPERSPursuant to a Decision and Order of the NationalLabor Relations Board and in order to effectuatethe policies of the National Labor Relations Act, asamended, we hereby notify you that:WE WILL NOT cause or attempt to causeHouston Maritime Association, Inc., any of itsMember Companies, or any other employer, todiscriminate against employees by refusing tohire them on the unlawful basis of race or unionmembership; or maintaining, performing, or en-forcing, by agreement, or otherwise, any like orrelatedarrangement in a manner wherebyreferrals to available jobs are based or al-located on the unlawful basis of race or unionmembership.WE WILL notify, in writing, Leon H. Phelps,Harry C. Torry, Harold Mullins, Willie EarlWilliams, and Robert Hensley, that we will ac-cept their applications for registration, withoutdiscrimination towards them, when tenderedby them, under the same terms and conditionsas applied in the case of white registrants whowere admitted before September 11, 1964, andthey will be employed in accordance withseniority as of September 11, 1964, and weshall make them whole for any loss of pay theymay have suffered because of the discrimina-tion against them since that date.WE WILL NOT in any like or related mannerrestrain or coerce employees in the exercise oftheir rights guaranteed by the National LaborRelations Act, as amended.DatedByLOCAL 1351, STEAMSHIPCLERKS AND CHECKERS,INTERNATIONALLONGSHOREMEN'S AS-SOCIATION, AFL-CIO(Labor Organization)(Representative)(Title)Note:We will notify the above-named em-ployees if presently serving in the Armed Forces ofthe United States of their right to full registrationand employment upon application in accordancewith the Selective Service Act and the UniversalMilitary Training and Service Act, as amended,after discharge from the Armed Forces.This notice must remain posted for 60 consecu-tive days from the date of posting and must not bealtered, defaced, or covered by any other material.If employees have any question concerning thisnotice or compliance with its provisions, they maycommunicate directly with the Board's RegionalOffice, 6617 Federal Office Building, 515 RuskAvenue,Houston,Texas 77002, Telephone228-0611. HOUSTON MARITIME ASSN., INC.621TRIAL EXAMINER"S DECISIONSTATEMENT OF THE CASEMILTON JANUS, Trial Examiner: Original and amendedcharges were filed by the individuals named in the cap-tions of these cases on various dates between March 11,1965, and March 29, 1966. On April 13, 1966, theGeneral Counsel of the National Labor Relations Board,by the Regional Director for Region 23, consolidated thecases and issued his complaint.As amended at the hearing, the complaint alleges thatthe Respondent Union and the Respondent Associationand its member companies have, within the 6-monthperiod preceding the filing of the original charge, main-tained and enforced a collective-bargaining agreement,arrangement, and understanding, and have engaged in apractice whereby the member companies are required tosecure employees, applicants, and prospective applicantsperforming the work of clerks and checkers through thehiring hall system operated and administered by theUnion; that in the operation of its hiring hall, the Unionhas refused employment to the Charging Parties and toother employees based upon racial considerations andupon their lack of membership and/or lack of good stand-ing in the Union; and that the Union has thereby violatedSection 8(b)(1)(A) and (2), and that the Association anditsmember companies have thereby violated Section8(a)(3) and (1).Respondents filed separate answers denying the com-mission of any unfair labor practices. A hearing wasthereafter held on May 9 and 10, 1966, at Houston, Tex-as.The General Counsel and the Respondents wererepresented by counsel. The Charging Parties, with theexception of Harold Mullins, were present at the hearing,and testified on behalf of the General Counsel. After thehearing, briefs were filed by the General Counsel, the As-sociation and the Union, which have been duly con-sidered.Upon the entire record and my observation of the wit-nesses, including their demeanor while testifying, Ihereby make the following:FINDINGS OF FACT1.THE BUSINESS OF THE RESPONDENT EMPLOYERSRespondent Association is a Texas corporation with itsprincipal office and place of business at Houston, Texas.Itsmember companies are engaged in the loading anddischarging of cargo from vessels in various ports in Tex-as, including Houston. Among the purposes of the As-sociation is the negotiation of collective-bargaining agree-ments on behalf of its member companies with labor or-ganizations, including the Respondent Union. At all timesmaterial herein, there has been a collective-bargainingagreement in effect between the Association and theUnion. These allegations are admitted by both Respond-ents. The complaint also alleged that the Association ad-ministers this collective-bargaining agreement on behalfof its member companies as well as negotiating it, but theAssociation's answer admits no more than that each of itsmember companies observes and administers its own em-ployment contracts, and that the Association has a func-tion to perform only when a question arises over the ob-servance of the agreement. In the absence of anyevidence to the contrary, I find that the Association'sanswer on this point represent the actual state of affairsbetween the Respondents.During the year preceding the issuance of the com-plaint,themember companies of the Associationfurnished stevedoring services valued in excess of$500,000 to steamship companies operating vessels in in-terstate and foreign commerce. I find that the Associationand its member companies are employers engaged incommerce within the meaning of the Act.II.THE RESPONDENT UNIONLocal 1351, Steamship Clerks and Checkers, Interna-tionalLongshoremen'sAssociation,AFL-CIO, is alabor organization within the meaning of the Act.III.THE UNFAIR LABOR PRACTICESThis case involves the efforts over a number of yearsby a group of Negro longshoremen to obtain work asclerks and checkers through the Respondent Union.The Association bargains with respect to stevedoringand related work at the Port of Houston with seven ILALocals: two for deep sea longshore work; two for coast-wise longshore work; two for warehouse and carloadingwork; and one, Local 1351, for clerks, checkers, andtimekeepers, who do the clerical work associated with theindustry. Of the six locals engaged in manual work, onein each of the three groups is a white, and the other is aNegro, local. During the period relevant here, Local 1351was a white local, meaning that only whites were referredfor work through its hiring hall, and only whites were ad-mitted to membership. Local 1351 is the sole source forreferralof employees who wish to work as clerks,checkers, or timekeepers with members of the Associa-tion.Other employers in the industry who are not mem-bers of the Association also utilize the hiring hall facilitiesof Local 1351. The contract between the Association andthe Union makes no reference to the fact that the Unionis to be the exclusive source of referrals in employment,but the practice has been in effect for many years, and isunderstood by the parties to be controlling.The Charging Parties have worked as longshorementhrough the hiring halls of one or more of the Negro lo-cals.Leon Phelps, the oldest of the group, and rightly re-garded as the leader in its efforts to obtain work throughLocal 1351, filed his original charge with the Board onMarch 11, 1965. The other charges were filed the nextday. The 6-month period preceding the charges duringwhich the commission of an unfair labor practice must beproved, therefore began on September 11, 1964. Overthe objections of the Union, I admitted testimony withrespect to the efforts of the Charging Parties to obtainreferrals for work through its hiring hall before the startof the 6-month ]imitation period, in order to relate theevents within that period with what had happened before.Thereafter, the Union also offered testimony which I ad-mitted, as to events during that earlier period, in order tosubstantiate its defense.According to Phelps, he and seven or eight otherNegroes went to Local 1351's hiring hall in the summerof 1963 and spoke with Vestal, who was then president ofthe Local, about the possibility of getting work throughthe Local or, as an alternative, about setting up a Negroclerks and checkers local which would share the availablework. Vestal said he was opposed to having a secondclerks local at the Port, but that he had seen the problem 622DECISIONSOF NATIONALLABOR RELATIONS BOARDof Negroes working as clerks as due to come up, and thathe would talk it over with his executive board. Hepromised them that he would bring it up at the next mem-bership meeting of the Local, and take a vote on it.A few weeks later, Phelps and many of the same menreturned to see Vestal and the executive board. After in-troductions,Phelps said he hoped their applicationswould be acted on favorably. Vestal then took up whatwas to be an oft-repeated theme in similar conversationsthereafter, and told the Negroes that even if they weregiven work through the Local, they wouldn't be able tomake a living at it, and that they couldn't get in therequired number of hours set by the Local's constitutionas a prerequisite for admission to membership. Phelpscountered with the proposition that his group just wantedto make a start and would be satisfied with any opportuni-ty for work, no matter how few the hours. He also pointedout to Vestal and the Board that there seemed to be ashortage of checkers on the docks at some times, despiteVestal's statement that there were more checkers on theirrollsthanwere needed. Vestal admitted that suchshortages occurred, usually on a weekend after payday,and Phelps pointed out that the Negroes would be availa-ble to fill in at such times.Vestal then made two further points - that things wouldeventually work our for them, and some day they wouldget a break, but that the membership of the Local hadvoted down the proposition that Negroes be permitted atthat time to work through the Local's hiring hall. On thisnote of immediate rejection coupled with a plea for pa-tience and hope, the meeting ended. Torry, Williams, andHensley, who had accompanied Phelps to both meetingswith Vestal, corroborated the important points of Phelps'story. Vestal did not testify.A month or so later, Phelps and a group of about 75signatories sent a letter to Ralph Massey, president of theILA South Atlantic and Gulf Coast District, telling himthat some of them had recently applied unsuccessfully formembership in Local 1351, and asked him to look into thematter.Massey's answer is not in the record, but it didnot result in any Negroes obtaining work through Local1351.A number of times during 1964 when Phelps happenedto be near the Local's hiring hall, he went in to inquire ifthere had been any change in its hiring policies withrespect to Negroes, and would talk to whoever was at thedesk. The answer was always that they were working onit,but that for the present, he could not register. On thelast such occasion, a few days before Thanksgiving Day,1964, Phelps had noticed that there weren't enoughcheckers around the docks. He went over to the hiringhall and said to the man at the desk, "You are real shortof checkers, why don't you all give me a break over therechecking." The answer was that they were working on it,but hadn't decided to put any colored on yet.Torry, Williams, and Hensley all testis ied that they hadgoneto the hall a few times during the early part of 1964,to see about getting work, but had always been refusedthe opportunity of registering.The morning of March 11, 1965, Phelps again went tothe hall, and this time spoke to William Casey, who hadbecome president of the Local a few months before. Heasked Casey whether there was any chance in the Local'spositionabout putting colored people to work ascheckers, and Casey said it had been discussed, theywere workingon it,patience was needed, and that even-tually some colored people were going to get work downthere.Casey offered nothing more specific, and Phelpsdecided that something more than patience was nowcalled for. He went to the Board's Regional Office that af-ternoon, and filed charges against the Union and the As-sociation. The next morning, March 12, Phelps and theother Charging Parties went back to the hall to see Casey.Phelps again asked him if there wasn't a chance that theymight really get some work there, and Casey surprisedhim by saying, "Yes, I think you are going to work here."But Casey then proceeded with the old refrain that theNegroes couldn't make a living working through the hall,that the Local was working on it, and that patience wasneeded. Grasping at the most hopeful of Casey's remarks,Phelps asked him if they couldn't register then and there.Itwas at this point that, for the first time, a new reasonwas introduced as to why Phelps and his group could notbe allowed to register. Casey said the Union had a lot ofmisfits onits rolls whom they had to get rid of, that theywere not accepting applications even from whites, andthat they had a backlog of applications at that time.Again, nothing specific was offered about when theymight actually be permitted to register or whether theUnion was contemplating a new, nondiscriminatoryprocedure. That afternoon Torry, Williams, Mullins, andHensley filed individual charges with the Regional Office.The testimony of Phelps and the other Charging Partieswho testified is substantially undenied. The testimony ofCasey lays the foundation for the Union's defense, thatNegro applicants have been treated no differently thanother applicants eversinceSeptember 1963, when theUnion stopped taking any further applications to registerfor work through its hiring hall.Some background information on the Union's hiringhall operations is necessary at this point in order to put incontext the Union's reasonsfor refusing to permit theNegroes to register, with the legalissues inthis case.In 1959, the Union had revamped its previous referralsystem in order to end the discriminatory treatment of ap-plicants and employees who were not union members. Itwas led to take this step because of an unfair labor prac-tice case which was begun in 1954 on charges filed bynonunion registrants,and which was not to run its fullcourse until 1964.1 Thus, from 1959 until mid-1965,when other changes were made, to be described later, theUnion operated its hiring hall without discriminatingagainst white nonmembers. That is, it permitted white ap-plicants to register for work through its hiring hall, and as-signedthem jobs in rotation within certain categoriesbased on years of service as clerks or checkers. (Indescribing the 1959 referral system,it isto be understoodhereafter that reference to an applicant means only awhite applicant.) An applicant who was a high schoolgraduate or had established its equivalency, who had noserious criminal record, and was not a Communist couldregisterat the hiring hall, and would then be placed in theF extra category. Ahead of him in priority for referral waseveryone in that category who had registered before him,and employeesin categoriesF-1 and F-2 (employeeswith less than 2 years' service) and employees in catego-1Galveston MaritimeAssociation,Inc, et al.,122 NLRB 692; Supple-mental Decision and Amended Order in139 NLRB 352, enfd.in partsubnom. Local 1351, Steamship Clerks and Checkers, etc. v N L.R.B, 329F 2d 259 (C A.D C.),cert. denied377 U.S. 993 HOUSTON MARITIME ASSN., INC.623ries E through A, reflecting more years of service, andeligibility for membership in the Union. An employee inF category who had worked 500 hours during the firstyear, and 1200 hours the second year was moved into Ecategory and was invited to join the Union, provided onlythat he was not then over 45 years of age. If he was morethan 45, he could not become a member, or be transferredout of F category, although he remained eligible for refer-ral from that category.According to Casey, this indiscriminate registrationand nondiscriminatory referral of applicants on a strictseniority basis brought considerable headaches to theUnion. Those classified in the lowest group had no as-surance of steady employment, and consequently, thebetter qualified of these tended to leave for more regularwork. But as long as theirnamesremained on the board,even though they might in fact be unavailable or difficultto reach, the Union considered itself obligated to keepcalling them in rotation. By September 1963, the Unionhad a large backlog of registrants, including some whohad not yet worked even a single day, while others hadworked only a few days in the past year. There wereabout 150 men in the F extra group, while in a busy weekat the Port there would be about 50 to 60 jobs availablefor them out of a total of about 350 jobs. In a slow week,the number of available positions might drop to about200, for which only those in the higher categories wouldbe called.Casey testified that the executive board of the Uniondecided to do something about the imbalance between re-gistrants and available jobs by putting its seniority listsinto better order. Its decision was taken shortly afterPhelps and his group first applied, and the solutionadopted by the Board and approved by the members ofthe Local, in September 1963, was to refuse all furtherapplications until the number of registrants became moremanageable.From September 1963 on, no new registrations wereaccepted, thereby limiting the F extra category to thosewhose applications were already on file. There were ap-proximately 400 pending applications, and in the next 3or 4 months the Union asked the applicants if they werestill interested in employment through the Union's hiringhall.There were about 140 affirmative responses, andthese registrants thereafter constituted the core of the Fextra category. A small number of these, less than 10, hadnever worked, but no later than February 1964, they hadall been referred for employment, thereby establishingthemselves on the seniority ladder. To put it differently,no one was referred for employment through the hall afterFebruary 1964 who had not already been registered bySeptember 1963.Because this proposition is important in my determina-tion of the case, I state here my reasons for finding that itis true. It is based on Casey's testimony to that effectwhich the General Counsel did not attempt to refute, andwhich I credit. Furthermore, I am satisfied that theUnion's records were available for examination by theGeneral Counsel, and that if these records had revealedany new applications after September 1963, the GeneralCounsel would have used them to impeach Casey, and toestablish that the Union's policy of rejecting all applica-tions after that date had not in fact been followed. I find,therefore, that from September 1963 through March1965,1 a period of a year and a half,no one,white orNegro, was allowed to register for employment throughLocal 1351's hiring hall, and that only persons whose ap-plications had already been accepted by September 1963,were thereafter referred for work.As registrants in the F category accumulated additionalhours of employment through 1964, they were movedinto higher seniority groups. By January 1965, accordingto Casey, there were still about 100 people in the lowestgroup, but of these more than 40 could expect to moveupwards because of the 45-year age limitation on admis-sion to the E category and to membership in the Union.The import of Casey's testimony is then, that early in1965 the Union had achieved its objective of a reasonablebalance between available work and registrants, and thatitwas now time to replenish the pool of applicants for theintermittent employment which was the lot of F extra re-gistrants.Other factors also contributed, early in 1965, to a reex-amination by the Union of its past practices in the regis-tration of applicants. Chief among these, I have no doubt,was that the operative provisions of Title VII of the CivilRightsAct of 1964 (78 Stat. 253, 42 U.S.C. Section 2000et seq.) would become effective in July 1965, and thatSection 703(c) of that Act makes it an unlawful employ-ment practice for a labor organization -(2) to limit, segregate, or classify its membership, orto classify or fail or refuse to refer for employmentany individual, in any way which would deprive ortend to deprive any individual of employment oppor-tunities, or would limit such employment opportuni-ties of otherwise adversely affect his status as an em-ployee or as an applicant for employment, because ofsuch individual's race, color,religion,sex, or nationalorigin;There was also the factor of new leadership in the Union.Casey had become its president in January, and newcounsel was obtained the following month both of whomwere aware that affirmative action to end discriminationagainst Negroes in the operation of the hiring hall wasnow essentialBefore going on to explain what the Union did to adoptand follow a racially nondiscriminatory referral system(outside the scope of the complaint, but relevant as tomotivation for previous actions), I consider it appropriateat this point to comment on what I consider the Union'strue motivation to have been for what it did or failed to dobetween September 1963 and March 1965. There can beno question or doubt that Phelps and his group were notpermitted to register for referral through the hiring hall inAugust 1963, solely because they were Negroes. Vestal,then president of the Union, and the executive board ad-mitted as much when they told them that the Local'smembership had voted down the proposition thatNegroes be permitted to work through the hall. Nor wasPhelps' age a factor (he was then over 45) since whitesover 45 had been allowed to register to work in the Fcategory, although they could not advance beyond it.If charges had been filed within 6 months of theiroriginal application, I am satisfied that the Board, forreasons discussed below,would have found violations ofSection 8(b)(1)(A) and (2) in the Union's rejection of theapplications. But charges were not filed for another yearand a half, and during that time other factors, legitimateenough by themselves, also motivated the Union to calla halt to registrations.These were a desire to place appli-cants and available jobs in better balance,the passage inJuly 1964 of the Civil Rights Act of 1964, necessitatinga new approach to registrations, the desire to raise thecaliber of applicants, and the fact that until the end of that 624DECISIONSOF NATIONALLABOR RELATIONS BOARDperiod, there was no serious shortage of registrants in theF extra category. There were, in other words, goodreasons why the Union should want a breathing spell be-fore permitting the filing of new registrations under fairand objectively determined standards.On the other hand, the disingenuous answers given toPhelps and the other Negroes, that they couldn't make alivingworking through the Local's hiring hall, and thatthey should be patient, but never setting a definite datewhen patience would have its reward, incline one to rejectas equally pretextual the reasons which the Union nowadvances for refusing to allow Negroes to register duringthat 18-month period. But as against the well-foundedsuspicion that the freeze was continued so long merely tokeep Negroes out for as long as possible, there is the un-disputed fact that within the 6-month s1 atutory period oflimitations, the Union treated all applicants for registra-tion alike.Whites were not allowed to register, not onlyto maintain a formal parity with the rejection of Negroes,but also because there were good, legitimate reasons in1964 to overhaul the registration system.Because it has a bearing on the Union's reasons forcontinuing the freeze on registrations into 1965, it is ap-propriate to examine how the Union finally resolved itsproblems. In March 1965, the Union moved quickly toadopt an objective and nondiscriminatory hiring policyfor the future. It contrasted with an expert in industrialpsychology,ProfessorOsburn of the University ofHouston, to study the content of, and necessary qualifica-tions for, the various types of jobs filled through its hiringhall, and to administer a written test for entrance into thesystem. Professor Osburn submitted job descriptions,and proposed that standard tests to determine speed andaccuracy in clerical checking and numerical computationsbe used. There is nn need to relate the details of thescrupulous efforts of Professor Osburn and the Union toensure that anyone who might be interested be informedof the test, and the fairness with which it was conductedand its results utilized. In order to apply, an applicant hadto meet only three stated qualifications: (a) under age 45by July 31, 1965; (b) high school diploma or equivalent;and (c) no serious criminal record or Communist Partymembership. The notice which the Union distributed toallwho expressed an interest in applying, stated thatneither race, color, religion nor national origin would bean element in selecting applicants to be invited to workthrough its hiring hall, and that 50 people were needed im-mediately. Toffy, Mullins, Williams, and Hensley weresent individual letters and application blanks, invitingthem to apply and assuring them personally that racewould not be a factor in the selection of qualified appli-cants. They did not apply to take the test. Phelps was notinvited to take the test because he could not meet the newage requirement.On July 17, 1965, the test was given to about 230 appli-cants.No count was made of the Negroes taking it,although Professor Osburn, who had sole responsibilityfor administering and grading it, estimated that in the lar-gest of the three rooms where the test was given, about 30percent were Negroes. The 75 men who stood highest onthe test were offered personal interviews, in order tocheck their high school diplomas and birth certificatesand to note any physical defects which could interferewith job performance. Of those who appeared, the top 50in the test ranking were all invited to work through thehiring hall, and all but 2 or 3 accepted. Among the top 50were 10 Negroes, all of whom have since been referredfor work through the hiring hall.2Analysis and ConclusionsSection 10(b) of the Act provides that "... no com-plaint shall issue based upon any unfair labor practice oc-curring more than six months prior to the filing of thechargewith the Board."As construed by theSupreme Court inLocal Lodge No. 1424 InternationalAssociation of Machinists v. N.L.R.B.,362 U.S. 411,Section 10(b) bars consideration of a complaint where theoccurrences within the 6-month limitation period do notin themselves constitute an unfair labor practice. In sucha situation, reliance on the commission of unfair laborpractices before the limitations period would not be mere-ly "evidentiary," but would serve to "cloak with illegali-ty" what was otherwise lawful. The Court contrasted thatsituation with one in which conduct within the 6-monthperiod in and of itself constitutes, as a substantive matter,an unfair labor practice; then, events occurring beforethat period may be utilized to shed light on the truecharacter of matters occurring within the limitationsperiod. Basing its holding on that distinction, the Courtheld that the enforcement, within the 6-month period, ofa union-security clause, lawful on its face, was not an un-fair labor practice even though the clause had been illegalwhen executed, more than 6-months before the chargewas filed.The Court, however, also noted that enforcement of anagreement within the 6-month period may itself constitutea substantive violation, even though entered into outsidethat period, where the agreement is invalid on its face, orwas unlawfully administered, even though validly exec-uted.3 362 U.S. at 422-423.How has the Board applied these principles, and howare they to be applied in this case?It is conceded that neither the contract between theUnion and the Association, nor the referral system whichis administered exclusively by the Union, is illegal in andof itself.What is alleged to be illegal is the Union's prac-ticeof refusing to refer Negroes within the 6-monthlimitation period, and the acceptance of that practice bythe Association. I have found that the Union did rejectPhelps and his group in August 1963, because of theirrace, and that it continued to reject their efforts to re-2 InWhitfield, et al. v United Steelworkers oFAmerica, Local No.2708,et al,263 F.2d 546, 551 (C A 5), a case involving a somewhatsimilar factual situation where objective standards for promotion replacedprevious discrimination based on race, the Court said, in words also ap-propriate here "The Union and the Company made a fresh start for thefutureWe might not agree with every provision, but they have a contractthatfrom nowon is free from any discrimination based on race Angelscould do no more "3The principles which the Board and Courts utilize, in regard to Sec-tion 10(b), to wntten contracts are equally applicable to unwritten prac-ticesThus, the fact that the Union's referral system was not included inthe wntten contract with the Association, or that the Union's constitutionor bylaws did not specifically bar Negroes from the hiring hall or frommembership, do not excuse its actions if otherwise illegal,. It is immateri-al, in other words, that one may not be able to point to a written documentcontaining an illegal provision, so long as the unwritten practice can beproved, and is, in fact,illegal. HOUSTON MARITIME ASSN., INC.625gister.The Union contends, however, that regardless ofits former motives, it did not in fact treat the Negro appli-cants any differently than it treated other applicantsbetween September 1963 and March 1965. It argues thatit rejected whites and Negroes in order to regularize itsapplication procedures and to place the available work inbetter balance with the number of registrants.I think the Union's position is well taken. and requiresdismissal of the complaint. In order to find a violationhere, I would have to hold that the Charging, Parties weredeprived of an opportunity to register for employmentduring the limitation period, because of their race. It istrue that I have found that the Union was motivated inSeptember 1963, to adopt its policy of rejecting all appli-cants because it wished to continue rejecting Negroes.But proof of the commission of an unfair labor practicewhich is time-barred does not satisfy the requirement thatan unfair labor practice within the limitation period mustbe independently proved.4 Such independent proof maybe a showing that the time-barredillegalpractice was con-tinued or maintained within the 6-month period, but thecontinuance or maintenance must, as a matter of sub-stance, itself be an unfair labor practice. InGreat LakesCarbon Corporation,152 NLRB 988, enfd. 360 F.2d 19(C.A. 4), and inWhiting Milk Corporation,145 NLRB1035, enforcement denied on other grounds 342 F.2d 8(C.A. 1), the Board found certain contractual provisionsto be illegally maintained and enforced within the 6-month period, although executed before their because theprovisions were discriminatory on their face. InLocalUnion No. 269, International Brotherhood of ElectricalWorkers, AFL-CIO (Mercer County Division, etc.), 149NLRB 768, enfd. 357 F.2d 51 (C.A. 3), the Board foundto be illegal the maintenance within the limitation periodof a contractual provision which was not illegal on itsface, but whose operative effect inevitably was to per-petuate without change an illegal practice entered into be-fore the 10(b) period.Unlike the situation in the cases cited above, however,the rejection of Negroes, unlawful when effectuated inAugust 1963, did not remain unchanged. Within the 10(b)period, the practice of refusing registrations was notdirected againstsomeapplicants because of their race butwas directed againstallapplicants, because of an excessof registrants already entitled to referral through the hir-ing hall. The practice of rejecting all applicantsis not il-legal onits face,5 nor does its operative effect follow in-evitably from the earlier, time-barred illegal practice. Icould find the rejection of all applicants for valid reasonsto be unlawful, only if I were to consider as determinativethe Union's prior unlawful practice of rejecting some ap-plicants because of race. But this, it seems to me, wouldbe something more than clarifying the true character ofmatters occurring within the limitation period - it would,rather, transform what is not in itself a substantive unfairlabor practice into an illegal action, by relying solely on atime-barred event.In my discussion of the Section 10(b) issue, I said thatIwas satisfied that violations of Section 8(b)(1)(A) and(2)would have been established if the charges had beenfiled timely. As I think they were not filed timely, I shallrecommend dismissal of the complaint in its entirety.With a lively appreciation of the possibility that others, noless reasonable than I, may well conclude that Section10(b) does not bar the complaint, on the ground that re-jection of the Charging Parties within the 10(b) periodwas based on their race, I consider it my responsibility toexplain, however briefly, why that would constitute aviolation of the Act.A union selected by a majority of the employees in anappropriateunitbecomes the exclusive bargainingrepresentative of all the employees in the unit, includingthose who may have voted against representation, andthose who were first hired after the union achieved itsrepresentative status. Because the majority's choice isimposed upon all the employees in theunit,the statutorybargaining representative must represent everyone in theunit fairly, and included in the duty of fair representationis an obligation not to invoke arbitrary or invidious clas-sifications, such as race, in the treatment of unit em-ployees 6 The Board has held that a breach of the duty offair representation is in violation of Section 8(b) on theunion's part, and of Section 8(a) on the employer's part.7A summary of the composite holdings of the cases citedin footnote 7 would run as follows: a statutory representa-tive's duty to represent the employees in its unit fairly isbreached, and the representative restains or coerces em-ployees in the exercise of rights guaranteed in Section 7,in violation of Section 8(b)(1)(A), whenever it subjects asegment of those employees to treatment which is arbita-ry, invidious or unfair; it violates Section 8(b)(2) if itcauses or attempts to cause an employer to treat em-ployees whom it represents in a discriminatory manner,by the use of arbitrary, invidious or unfair considerations,to encourage or discourage union membership; and it vio-lates Section 8(b)(3) by negotiating a contract which is inbreach of its duty of fair representation. Furthermore, anemployer violates Section8(a)(1) and(3) by entering into4NewsPrinting Co, Inc ,116 NLRB 2105Thiscase was not triedon the theorythat a union which administersan exclusivereferral systemfor employment violates theAct simply byrefusing to continue accepting applications for registration at its hiringhall In any event,it isnot the lawthat a union commits an unfair laborpractice in seeking to match mento jobs throughthe use of reasonablestandardswhichare not founded on lack of membership,or other unionconsiderations,or on otherunfair qualifications or classifications,such asrace.N L R.B. v News Syndicate Company, 365U S. 695;New YorkTypographical Union Number Six,InternationalTypographical Union,AFL-CIO (The New York Times Company, et al),144 NLRB 1555,enfdsub nom Lawrence F. Cafero v N.L.R B,336 F.2d 115 (C.A. 2);Armored Car Chauffeurs and GuardsLocalUnion No 820, Teamsters,(United StatesTruckingCorporation),145NLRB 225., Cf.A.Nabakowski Co,148 NLRB 876, enfdsub nom. SheetMetal WorkersInternationalAssociation Local 65, AFL-CIO,359 F 2d 46 (C.A. 6), andAstrove Plumbing & Heating Corp. (Local Union No 2 o Fthe Umted As-sociauon of Journeymen, etc.),152 NLRB 1093, enfd as modified, 360F.2d 428 (C.A 2).sBester William Steele v. Louisville & Nashville Railroad Co., etc, etal. 323 U.S. 192 The implications of the doctrine have been articulated ina number of subsequent Supreme Court,and courts of appeals,cases,many of which have beencited in the Board cases listedin fn. 7. On thewhole subject,see the excellent presentationby ProfessorSovern inChapter 6 of his recent book,Legal RestraintsonRacial Discriminationin Employment(The Twentieth Century Fund, 1966)7Miranda Fuel Company, Inc,140 NLRB181, enforcement denied326 F 2d 172 (C A.2), Independent Metal Workers Union, Local No 1(Hughes Tool Company),147 NLRB 1573,Local1367,InternationalLongshoremen's Association, AFL-CIO (GalvestonMaritimeAssocia-tion),148 NLRB 897,InternationalUnion,United Automobile etc.(Maremont Corporation),149 NLRB 482,Local Union No 12, UnitedRubber, Cork, Linoleum & Plastic Workers of America, AFL-CIO, 150NLRB 312, andCargo Handlers, Inc,159 NLRB 321. 626DECISIONSOF NATIONALLABOR RELATIONS BOARDunlawful arrangements, accepting the benefits thereof, orsubmitting to the unlawful demands of the statutoryrepresentative.With these basic principles freshly summarized, I turnto their application to the facts in this case. The ChargingPartieswere all longshoremen represented by one ormore of the Negro longshore locals in the Port ofHouston. They had never been employed as clerks orcheckers by any member company of the Association inthe unit for which Local 1351 was the statutory bargain-ing representative. The question that must then be an-swered is whether the Charging Parties were entitled tofair representation by the representative of employees ina unit which they have not been permitted to enter.It is well-established that an applicant is considered tobe an employee under some sections of the Act, but notunder others. Since an employer may not discriminate inregard tohire,to encourage or discourage membership ina labor organization, the Supreme Court has held that anemployer violates Section 8(a)(3) if he rejects an appli-cant for employment because he is a union adherent;8 anda labor organization violates Section 8(b)(2) when itcauses or attempts to cause an employer to discriminateagainst an applicant in violation of Section 8(a)(3).9 Anemployer also violates Section 8(a)(4) by rejecting an ap-plicant for employment because he has filed charges orgiven testimony under the Act. toOn the other hand, because Section 8(a)(5) makes it anunfair labor practice for an employer to refuse to bargaincollectively with the representative of his employees, theBoard has held that that section was not violated by anemployer's refusal to bargain with a union representingapplicants.' 1There is then no automatic equivalence between "ap-plicant" and "employee," and the right of employees tobe free from arbitrary treatment at the hands of a unionwhich represents them does not necessarily carry over toapplicants,who are by definition, not employed in theunit.Nor do there seem to me to be compelling policyconsiderations, in the normal industrial situation, whichfavor extending to applicants a union's obligation torepresent the employeesin itsunit fairly.An employerviolates Section 8(a)(3) if he discriminates against appli-cants to encourage or discourage union membership, buthe does not, as I understand the law, violate any provi-sion of Section 8(a) if he refuses to hire applicants simplybecause they are otherwise displeasing in his eyes, nomatter how arbitrary, prejudiced, or unreasonable his ac-tion may be. If an employer who has sole control over hir-ing may act arbitrarilyin selectinghis employees, I do notsee why a bargaining representative, with no responsibili-ty for selection or sponsorship of applicants for hire orpromotion, should nevertheless have an affirmative dutyto treat them as if they were already employed in its unitand protect them against the employer's own permissiblearbitrariness. 12 In any event, I need not decidethatquestion here.However, where an employer has granted to a unionhis own powers inselectingand choosing among appli-cants, through a hiring hall or other referral system, therationale of theSteelecasesuggestsanother approach tothe problem.Steeleestablished that a union has a duty torepresent employees in its unit fairly, on the premise thata union's exercise of a granted power to act in behalf ofothers involves the assumption toward them of a duty toexercise the power in their interest and behalf. 323 U.S.192, 202. A union may not, in the operation of a referralsystem, discriminate between applicants on membershipor otherunionconsiderations; and it should likewise berequired to use, in the selection and referral of applicants,only such considerations, standards, or criteria as arereasonably relatedto its solefunction of matching men tojobs. I am not unaware of the differences between the"grant of power" referredto inSteele,and the grant of anemployer to a union to operate a hiring system on his be-half. The former arises directly from an Act of Congressand bestows on a bargaining representative the power toact as the exclusive agent of employees, requiring inreturn that it act in the employers' interest, in good faithand without hostile discrimination. The latter is a grant ordelegation from an employer toa unionto carry out, onthe employer's behalf, a system for the orderly selectionof employees.But inoperating such a system, the unionhas a responsibility to those who seek to earn theirlivelihood in the industry, of providing them with a meansfor obtaining work. Because applicants for employmentmust use the union's hiring hall or go without work, theunion'spower over them should entail a correspondingobligation to exercise it in good faith and without hostilediscrimination, since itspower and status ultimately stemfrom its statutory authority to act as the exclusive bar-gaining representative.Iwould therefore hold, if Section l0(b)'s prohibition isinapplicable here, that Local 1351, because it was the ex-clusive hiring agent for employment with the Associa-tion'smembercompanies,owed to the applicants whowere dependent on it for an opportunity to work, a dutyto treat them fairly and without invidious distinction.13 IfLocal 1351 had refused to consider the charging partiesfor employment within the 10(b) period because of theirrace, itwould have acted arbitrarily toward them,breaching its duty to treat them fairly, and would havethereby violated Section 8(b)(1)(A) and (2).14Thereis also analternative ground here for finding aviolation of Section 8(b)(2). Although it was not a condi-tion for registration for employment through the hiringhall that a white applicant already be a member of Local1351, it is apparent that an important, if not the sole, fac-tor in denying the Charging Parties the opportunity of re-gistering, was that as Negroes they were considered to be8Phelps Dodge Corpv.N.L.R B, 313 U S 177.sN L.R B. v. George D. Auchter Company, et al.,209 F 2d 273 (C.A.5) enfg. 102NLRB 881"John Hancock Mutual LifeInsuranceCompany v. N.L R.B ,191F 2d 483 (C.A D.C.).itPiasecki Aircraft Corporation,123 NLRB 348, enfd. 280 F.2d 575(C.A. 3), andUnion Texas Petroleum,153 NLRB 849.12A union's duty of fairrepresentation has been extended to nonunitemployeeswho performedthe same dutiesas unit employees,TheBrotherhood of RailroadTrainmen et al. v.Howard, et al.,343 U S. 768,and to nonumt employees whosejobs were ina direct line of progressionto unit jobs,Dillard, et al, v Chesapeake & Ohio Ry. Co ,199 F.2d 948(C A 4). Whether the union's duty should also be extended in favor of em-ployees in the same industry who do no unit work and whose present jobsare unrelated, in skills or qualifications, to unit jobs is as yet unansweredby the Courts.'3 I do not know of any square precedent for this proposition. As I readthe Board's decision inCargo Handlers, Inc ,159 NLRB 321, it is basedon the assumption that the Negroes who were refused referral on racialgrounds were already in the longshore unit represented by the union, andwere not merely first-time applicants.14 See cases cited in fn 7. HOUSTON MARITIME ASSN., INC.627ineligibleformembership.The proviso to Section8(b)(1)(A), of course, allows aunionto prescribe its ownrules for acquisition of membership, but it may not,nevertheless, cause an employer to discriminate againstan employee or applicant to encourage or discourageunion membership merely because its rules preclude theemployee or applicant from joining the union.15 Here, thepreference of whites over Negroes is attributable to thefact that the Union considered only whites to be potentialmembers of Local 1351. Negroes could not be en-couraged thereby to change their race so as to becomeeligible for membership, any more than the discriminateeinGaynor News Company, Inc.,93 NLRB 299, could beencouraged to change his parentage in order to satisfythat union's rule of admitting only sons of present unionmembers. But, as the Court of Appeals said, in affirmingthe Board'sGaynor Newsdecision:Discriminatory conduct, such as that practiced here,is inherently conducive to increased union member-ship. In this respect, there can be little doubt that it"encourages"unionmembership, by increasing thenumber of workers who would like to join and/ortheir quantum of desire. It may well be that theunion, for reasons of its own, does not want newmembers . . . and will reject all applicants. But thefact remains that these rejected applicants have been,and will continue to be, "encouraged", by the dis-criminatory benefits, in their desire for membership.This backlog of desire may well, as the Board argues,result in action by non-members to `seek to breakdown membership barriers by any one of a numberof steps, ranging from bribery to legal action.' Aunion'sinternal politics are by no means static;changes inunion entrance rules may come at anytime.16InGaynor,the discrimination, even though motivated byeconomic considerations, was held to have an inherenttendency to encourage membership in the union on thepart ofnonunionemployees. Here, it follows, Negro ap-plicants,who could not expect to become members ofLocal 1351, would nevertheless be "encouraged" byreason of the discrimination practicedagainstthem, toobtain membership therein.The complaint did not charge a violation of Section8(b)(3), nor did I call to the attention of the GeneralCounsel, as did the Trial Examiner in theHughes Toolcase,that the facts alleged might possibly encompasssuch a violation. Nevertheless, as the Board said in thatcase, 147 NLRB at 1576, "The procedural question.. .iswhether,when facts have been alleged and fullylitigated, the Board is precluded from finding violations of[Section 8(b)(3)]merely because the General Counselchose not to allege as a legal conclusion that the pleadedand litigated facts violate [that] section of the Act." TheBoard held that it was not so precluded, and found thatthe refusal of the Respondent Union to process agrievance of an employee in the bargaining unit becausehe was a Negro violated Section 8(b)(3), under whichlabor organizations are prohibited from refusing to bar-gaincollectivelywith an employer. UnlikeHughes,where the racially discriminatory contracts were not inissue inthe unfair labor practice proceeding, the invalidi-ty of the Union's racially discriminatory practice wasplaced inissue inthe instant case.With my usual caveat about the effect of Section 10(b),the Board may want to consider in this case whether thefacts alleged and litigated also establish a violation of Sec-tion 8(b)(3). I offer the following rationale for such a find-ing:An employer violates Section 8(a)(5) if he refuses tobargain over the institution of a legal exclusive referralsystem to be operated by the union which represents hisemployees. 17 As the counterpart of the employer's obliga-tion, a union would be guilty of a refusal to bargain by in-sistingon adherence to an illegal provision in a referralsystem. 18 Thus, the perpetuation by the Union of a hiringpractice which discriminated against Negroes may, I sug-gest, constitute a refusal on its part to bargain for a legallyvalid hiring hall system.There remain two additional points to cover in round-ing out my discussion of the possibility that Local 1351has been guilty of violating the Act here.1.The liability of the Association.Ihave noted thatthe exclusive refereal system is not mentioned in theagreementbetween the Association and Local 1351, andthat the procedures used in referral through the hiring hallwere adopted by Local 1351 without prior clearance bythe Association. The Association urges that it cannot beheld liable for the Union's acts over which it had no con-trol,where there is no evidence that its member compa-niesknew, or should have known of, or acquiesced in,any discriminatory practices on the part of the Union. Itis true that the Union made no demands of the Associa-tion or the member companies that they refuse employ-ment to Negroes. There was no need to, since the Unionrefused to refer them, and it would have been futile forany applicant to apply directly to an employer for a job asa clerk or checker. Thereis noevidence that the Associa-tion knew that the Charging Parties had ever applied totheUnion for registration, but I do not think it canrealistically be said that the Association was unaware ofthe Union's racially discriminatory policies. The racialcomposition of all the ILA locals in the Port of Houstonwas a matter of common knowledge, and the fact that noNegroes had ever been referred by Local 1351 was obvi-ously based on its racial policies rather than on any disin-terest of Negroes to work as clerks and checkers. I there-fore conclude that the Association and its member com-panies violated Section 8(a)(1) and (3) by acquiescing inwhat they knew, or should have known, was the Union'spractice of discriminating against applicants on the basisof their race.192.Remedial action.The five Charging Parties all ap-plied to be registered through Local 1351's hiring hall onMarch 12, 1965, and if their rejection was based on race,15N L R.B v. InternationalUnion of Operating Engineers,etc. (SubGradeEngineeringCo.),216 F 2d 161 (C.A 8).16N.L R.B. v. Gaynor News Company, Inc.,197 F.2d 719, 722-723(C A 2), affirmed 347 U.S 1717HoustonChapter, Associated General Contractors ofAmerica, Inc.,143 NLRB 409, enfd. 349 F.2d 449 (C.A. 5).18 "Becausecollective-bargaining agreements which discriminate in-vidiouslyare not lawful under theAct, the good-faith requirements of See-Lion 8(d) necessarily protect employees from infringement of their rights." Local 1367, International Longshoremen's Association, AFL-CIO,148 NLRB 897,89919Cargo Handlers, Inc.,159 NLRB 321;Miranda Fuel Company,Inc,140NLRB 81,Maremont Corporation (International Union,United Automobile, Aircraft and Agricultural Implement Workers ofAmerica)149 NLRB 482,Morrison-Knudsen Co., Inc v. N L.R.B., 275F 2d 914 (C A. 2), enfd. as modified 123 NLRB 12.336-8450 - 70 - 41 628DECISIONS OF NATIONAL LABOR RELATIONS BOARDthey are now entitled to be referred on the same basis asother applicants. Before the Union's nondiscriminatorypolicies became effective some months later, applicantsover 45 years of age could be and were registered for theF category, although they were not entitled to advance-ment into higher classifications. That would have beenPhelps' situation if he had been accorded the sameprivileges as white overage applicants.Iwould have recommended, if a violation had beenestablished, that the Charging Parties be allowed to re-gister now, without taking the Union's qualification test,and that they be awarded the backpay and seniority theywould have earned if they had not been discriminatedagainst onMarch 12, 1965, subject only,in regard toPhelps, to the limitation noted above.However, having found that the Respondent Unionand the Respondent Association have not violated theAct in any of the respects alleged in the complaint, Irecommend that it be dismissed in its entirety.Upon the basis of the foregoing findings of fact, I makethe following:CONCLUSIONS OF LAW1.HoustonMaritimeAssociation, Inc., and itsmember companies are engaged in commerce, and in ac-tivities affecting commerce, within the meaning of Sec-tion 2(6) and (7) of the Act.2.Local 1351, Steamship Clerks and Checkers, Inter-national Longshoremen's Association, AFL-CIO, is alabor organization within the meaning of Section 2(5) ofthe Act.3.The Respondents have not engaged in any unfairlabor practices as alleged in the complaint.RECOMMENDED ORDERIt ishereby recommended that the complaint bedismissed in its entirety.